               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

TERRANCE J. SHAW,

                      Plaintiff,
                                                      Case No. 20-CV-599-JPS
v.

PAUL S. KEMPER, KEVIN CARR,
JOSEPH MCLEAN, KIM M.
CHAFFIN, JERILYN TAYLOR,
TRAVIS BRADY, MICHELLE BONES,                                        ORDER
LON BECHER, E. DAVIDSON,
CINDY O’DONNELL, KRISTEN
VASQUEZ, and LAURA FRAZIER,

                      Defendants.



       Plaintiff Terrance J. Shaw, an inmate confined at Racine Correctional

Institution (“RCI”), filed a pro se complaint under 42 U.S.C. § 1983 alleging

that his rights under the Eighth Amendment, the Americans with

Disabilities Act (“ADA”), and the Rehabilitation Act (“RA”) were violated.1

Plaintiff has paid the full filing fee. This Order screens Plaintiff’s complaint

and resolves his pending motions.

1.     FEDERAL SCREENING STANDARD

       Under the Prison Litigation Reform Act, the Court must screen

complaints brought by prisoners seeking relief from a governmental entity

or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint if the prisoner raises claims that are

       1Although Plaintiff also referenced elder abuse laws in his complaint, he
did not allege a cause of action for elder abuse or any facts that would support
such a claim.



 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 1 of 15 Document 16
legally “frivolous or malicious,” that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cnty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints

liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).




                           Page 2 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 2 of 15 Document 16
2.     PLAINTIFF’S ALLEGATIONS

       On August 3, 2017, Dr. Myron Mikaelian noted that Plaintiff had “a

very significant degree of degenerative arthritis involving the left hip.”

(Docket #1 at 2). On December 28, 2018, RCI Heath Services Unit (“HSU”)

Physical Therapist Edward Neiser (“Neiser”) performed CranioSacral

Therapy (“CST”) on Plaintiff. (Id. at 3). Neiser focused on Plaintiff’s

increased pain in his left hip and noted that Plaintiff made outstanding

progress regarding his right total hip arthroplasty (“THA”). But Plaintiff’s

main issue was increased pain in his rehabilitation for the right THA,

leading Neiser to believe Plaintiff would benefit from also having a THA

on the left hip. (Id.) On January 9, 2019, Aurora Health Care staff found that

Plaintiff had “severe left hip osteoarthritic degeneration change with

complete loss of joint space and remodeling of both the femoral head and

acetabulum associated with subcortical sclerosis as well as cyst formation

and osteophyte formation.” (Id.) Additionally, Dr. William Lutes noted that

Plaintiff was doing pretty well after his right THA. (Id.)

       Plaintiff filled out a Heath Service form regarding his right and left

hip pain on January 15, 2019. (Id.) Defendants Kim Chaffin (“Chaffin”) and

Jerilyn Taylor (“Taylor”) are nurses at RCI, and Defendant Dr. Joseph

McLean (“Dr. McLean”) is a doctor at RCI. (Id. at 1). On January 17, 2019,

Chaffin noted, “Dr. McLean was consulted on 1-16-19 regarding the

patient’s request to get his left hip replaced. Also consulted with Ed PT at

the same time to acquire progress status on his therapy POC. Both PT and

MD agree that patient must show evidence of rehabilitating his right hip

before the left hip will be replaced. ‘At this time he is not.’” (Id. at 3). That

same day, Taylor noted that, “in order to schedule other hip surgery,

Patient needs to show progression with right hip.” (Id.)


                           Page 3 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 3 of 15 Document 16
       On January 17, 2019, Plaintiff filed an Inmate Complaint (“IC”)2

alleging that Dr. McLean was violating the ADA, the RA, and the Eighth

Amendment by denying him medical care given that Plaintiff had

experienced extreme left hip pain since 2017. (Id. at 4). On January 29, 2019,

Dr. McLean issued a progress note as to Plaintiff’s concerns of wanting to

see an orthopedic surgeon regarding his left hip, indicating that Plaintiff

could barely ambulate holding onto things because of his left hip and right

knee. (Id.) On January 30, 2019, Plaintiff wrote to Defendants Warden Paul

Kemper (“Kemper”), Health Services Unit Manager Kristen Vasquez

(“Vasquez”), and Assistant Health Services Unit Manager Laura Frazier

(“Frazier”) regarding “HSU staff putting false/lying statements in writing”

in Plaintiff’s HSU documents. In his letter, Plaintiff gave “‘Fair Warning’ to

Nurses and Supervisors that False Documents will be prosecuted in outside

Court.” (Id. at 5). On February 1, 2019, Defendant Michelle Bones (“Bones”),

the Institution Complaint Examiner, issued a letter returning Plaintiff’s IC


       2 The Wisconsin Department of Corrections (“DOC”) maintains an inmate
complaint review system to provide a forum for administrative complaints. Wis.
Admin. Code § DOC 310.04. The inmate must file an offender complaint with the
Institution Complaint Examiner (“ICE”) within fourteen days of the events giving
rise to the complaint. Id. § DOC 310.07(2). The ICE may reject the complaint or
return the complaint to the inmate and allow him or her to correct any issue(s) and
re-file within ten days. See id. § DOC 310.10(5),(6). If the complaint is rejected, the
inmate may appeal the rejection to the appropriate reviewing authority within ten
days. Id. § DOC 310.10(10). If the complaint is not rejected, the ICE issues a
recommendation of either dismissal or affirmance to the Reviewing Authority. Id.
§ DOC 310.10(9),(12). The Reviewing Authority will affirm or dismiss the
complaint, in whole or in part, or return the complaint to the ICE for further
investigation. Id. § DOC 310.11(2). If the ICE recommends, and the Reviewing
Authority accepts, dismissal of the complaint, the inmate may appeal the decision
to the Corrections Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC
310.09(1), 310.12. The CCE issues a recommendation to the Secretary of the
Department of Corrections, who may accept or reject it. Id. §§ DOC 310.12(2),
310.13.


                           Page 4 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 4 of 15 Document 16
because there was no indication that Plaintiff had contacted the HSU

managers regarding the issue, which Plaintiff was required to do. Further,

Bones noted that she had consulted with the HSU, and Plaintiff was

scheduled for a follow-up appointment to discuss his plan of care. (Id.)

        On February 7, 2019, Plaintiff filed another IC, emphasizing “there

are written/documented Lies from the Defendant staff” and “the further

delay where these officials Refuse and Fail to take action i[s] unnecessarily

prolonging [Plaintiff’s] pain and suffering.” (Id. at 5). Additionally, Plaintiff

was upset because Bones talked to the HSU without accepting the IC.

Plaintiff claims that he “could not sleep and was powerless causing extreme

emotional distress and heart pain” because of Bones’s actions. (Id.) “Their

shenanigans caused the HSU staff to impeach themselves by doing a

complete 180° reversal. As a result the Defendants are caught/busted and

need    to   be   held   accountable    for   their   illegal   behavior.   Their

actions/behavior unnecessarily prolonged [Plaintiff’s] pain and suffering.”

(Id.)

        Bones acknowledged Plaintiff’s second IC as RCI-2019-3454 on

February 19, 2019, and Plaintiff’s first IC as RCI-2019-3920 on February 26,

2019. (Id. at 6). She dismissed Plaintiff’s first IC on March 12, 2019. Bones

found that “[u]nder these circumstances, the ICE has no reason to believe

the care and treatment offered is not adequate or not correct, or that a delay

in scheduling or treatment has occurred,” noting that “RCI HSU is the

[Plaintiff’s] primary care provider, and it is the medical provider’s

determination to make decisions regarding what course of treatment.” (Id.)

On April 3, 2019, Defendant Lon Becher (“Becher”), the Reviewing

Authority, agreed with the ICE’s recommendation and dismissed RCI-

2019-3920. (Id. at 7). On April 4, 2019, Plaintiff appealed to the Corrections


                           Page 5 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 5 of 15 Document 16
Complaint Examiner, who received it on April 12, 2019. (Id.) Defendant

Emily Davidson (“Davidson”) at the CCE dismissed the appeal because

Plaintiff’s “medical complaint exceeded 500 words.” (Id.) On May 3, 2019,

Defendant Cindy O’Donnell (“O’Donnell”), of the Office of the Secretary,

dismissed RCI-2019-3920 on the recommendation of the CCE. (Id. at 8).

        On March 7, 2019, Bones dismissed Plaintiff’s second IC. On March

22, 2019, Becher dismissed it as well, characterizing it as “patient disagrees

with documentation in their health record.” (Id. at 6–7). Plaintiff appealed

RCI-2019-3454 to the CCE on March 30, 2019, focusing on Bones’s

communication with the HSU before issuing a tracking number. (Id. at 7).

On April 3, 2019, the CCE acknowledged the appeal, and Davidson

dismissed it. (Id.) On April 29, 2019, O’Donnell dismissed RCI-2019-3454.

(Id. at 8).

3.      ANALYSIS

        3.1    Personal Involvement of Certain Defendants

        Section 1983 “creates a cause of action based on personal liability and

predicated upon fault; thus, liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v.

Peters, 97 F.3d 987, 991 (7th Cir. 1996). Moreover, the doctrine of respondeat

superior (supervisory liability) does not apply to actions filed under Section

1983. See Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir. 1992). Section 1983 does

not create collective or vicarious responsibility. Id. As explained below,

most of the Defendants do not have any personal liability related to

Plaintiff’s claims.

        Plaintiff will not be allowed to proceed against Defendants Kevin

Carr and Travis Brady because the complaint contains no allegations about

them. Additionally, Plaintiff offers no factual allegations regarding


                           Page 6 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 6 of 15 Document 16
Vasquez and Frazier’s involvement in his medical care. Individual liability

under Section 1983 “requires personal involvement in the alleged

constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th

Cir. 2017) (quoting Minix v. Canarecci, 597 F.3d 823, 833 (7th Cir. 2010)).

       Next, Plaintiff may not proceed on Section 1983 claims against

Bones, Becher, Davidson, and O’Donnell (collectively, the “Administrative

Defendants”), whose only involvement was in the administrative inmate

complaint process. “Ruling against a prisoner on an administrative

complaint does not cause or contribute to the violation.” George v. Smith,

507 F.3d 605, 609 (7th Cir. 2007). If a non-medical prison official does not

ignore the inmate but instead investigates the inmate’s complaint and refers

them to the appropriate medical staff, his duty is at an end. See Berry v.

Peterman, 604 F.3d 435, 440 (7th Cir. 2010). Bones investigated the matters

and deferred to the medical staff’s opinions on what was the best course of

treatment for Plaintiff. The other Administrative Defendants relied upon

Bones’s investigation and recommendation when making their decisions.

Thus, none of the Administrative Defendants ignored Plaintiff, and instead

investigated   his   claims   and    acted   accordingly.    Plaintiff’s   mere

disagreement with their decisions does not a constitutional violation make.

       Lastly, Kemper cannot be held liable for the actions of other prison

officials simply because he is the warden. Rather, he is responsible only for

his own conduct. Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)

(noting that, to be liable, a supervisory defendant “must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye”).

Plaintiff has not alleged any facts that would attach personal liability to

Kemper.




                           Page 7 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 7 of 15 Document 16
       3.2    Eighth Amendment

       Plaintiff’s   allegations   invoke   his   rights   under   the   Eighth

Amendment, which secures an inmate’s right to medical care. Prison

officials violate this right when they “display deliberate indifference to

serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th

Cir. 2005) (quotation omitted). To sustain such a claim for deliberate

indifference to a serious medical need in violation of the Eighth

Amendment, Plaintiff must show: (1) an objectively serious medical

condition; (2) that Defendants knew of the condition and were deliberately

indifferent in treating it; and (3) that this indifference caused him some

injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       The deliberate indifference inquiry has two components: “[t]he

official must have subjective knowledge of the risk to the inmate’s health,

and the official also must disregard that risk.” Id. Deliberate indifference

equates to intentional or reckless conduct, not mere negligence. Berry, 604

F.3d at 440. “Neither medical malpractice nor mere disagreement with a

doctor’s medical judgment is enough to prove deliberate indifference.” Id.

at 441. Further, “[a] medical professional is entitled to deference in

treatment decisions unless no minimally competent professional would

have so responded under those circumstances.” Sain v. Wood, 512 F.3d 886,

894–95 (7th Cir. 2008) (quotation omitted). Rather, a medical professional is

deliberately indifferent only when his decisions are “such a substantial

departure from accepted professional judgment, practice, or standards, as

to demonstrate that the person responsible actually did not base the

decision on such a judgment.” Id. at 895 (quotation omitted). Lastly, to show

that a delay in providing treatment is actionable under the Eighth

Amendment, Plaintiff must also provide evidence that the delay


                           Page 8 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 8 of 15 Document 16
exacerbated his injury or unnecessarily prolonged pain. Petties v. Carter, 836

F.3d 722, 730–31 (7th Cir. 2016).

       In his complaint, Plaintiff provided facts that show that Defendants

were not deliberately indifferent to his serious medical needs. Am. Nurses'

Ass’n v. State of Illinois, 783 F.2d 716, 724 (7th Cir. 1986) (“A plaintiff who

files a long and detailed complaint may plead himself out of court by

including factual allegations which if true show that his legal rights were

not invaded.”); see also Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003)

(holding that plaintiff “has simply pled himself out of court by saying too

much”); McCormick v. City of Chicago, 230 F.3d 319, 325 (7th Cir. 2000)

(noting that a plaintiff may “plead himself out of court” by alleging facts

establishing that a defendant is entitled to prevail on a motion to dismiss);

Jackson v. Marion County, 66 F.3d 151, 153 (7th Cir. 1995) (explaining that “a

plaintiff can plead himself out of court by alleging facts which show that he

has no claim, even though he was not required to allege those facts. . . .

Allegations in a complaint are binding admissions . . . and admissions can

of course admit the admitter to the exit from the federal courthouse.”);

Wroblewski v. City of Washburn, 965 F.2d 452, 459 (7th Cir.1992) (“We are not

required to ignore facts alleged in the complaint that undermine plaintiff's

claim.”).

       Specifically, Plaintiff alleges that he filled out a Heath Service form

regarding his right and left hip pain on January 15, 2019. (Docket #1 at 3).

On January 17, 2019, Chaffin noted, “Dr. McLean was consulted on 1-16-19

regarding the patient’s request to get his left hip replaced. Also consulted

with Ed PT at the same time to acquire progress status on his therapy POC.

Both PT and MD agree that patient must show evidence of rehabilitating

his right hip before the left hip will be replaced. ‘At this time he is not.’”


                           Page 9 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 9 of 15 Document 16
(Id.) The same day, Taylor noted that “in order to schedule other hip

surgery, Patient needs to show progression with right hip.” (Id.) On March

12, 2019, in response to Plaintiff’s IC, Bones found that “[u]nder these

circumstances, the ICE has no reason to believe the care and treatment

offered is not adequate or not correct, or that a delay in scheduling or

treatment has occurred,” noting that “RCI HSU is the [Plaintiff’s] primary

care provider, and it is the medical provider’s determination to make

decisions regarding what course of treatment.” (Id. at 6).

       Plaintiff does not allege facts against McLean, Chaffin, and Taylor,

apart from their denial of his requests for different or additional treatment

(i.e., a total left hip replacement). Plaintiff does not have a constitutional

right to receive the treatment of his choosing. See Forbes v. Edgar, 112 F.3d

262, 266–67 (7th Cir. 1997). Plaintiff suggests that McLean, Chaffin, and

Taylor were aware of his medical condition and refused to secure him

surgery, but, again, he has not alleged facts indicating that this was

anything more than his want. Reynolds v. Barnes, 84 F. App’x 672, 674 (7th

Cir. 2003) (“[T]he Constitution does not mandate that a prisoner receive

exactly the medical treatment he desires.”)

       Plaintiff has alleged facts that show that McLean, Chaffin, and

Taylor provided him with medical care and determined that it was not the

right time to schedule him for a left hip replacement. Because he was given

medical care by these Defendants, who are medical professionals, to state a

claim under the Eighth Amendment, Plaintiff must allege facts that the

treatment he received was so poor as to demonstrate a complete lack of

medical judgment by these Defendants. Inadvertent error, negligence, gross

negligence and ordinary malpractice are not cruel and unusual punishment

within the meaning of the Eighth Amendment. Vance, 97 F.3d at 992; Snipes


                          Page 10 of 15
Case 2:20-cv-00599-JPS Filed 03/31/21 Page 10 of 15 Document 16
v. DeTella, 95 F.3d 586, 590–91 (7th Cir. 1996). Thus, neither an incorrect

diagnosis nor improper treatment resulting from negligence state an Eighth

Amendment claim. Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir. 1997).

Instead, “deliberate indifference may be inferred [from] a medical

professional’s erroneous treatment decision only when the medical

professional’s decision is such a substantial departure from accepted

professional judgment, practice, or standards as to demonstrate that the

person responsible did not base the decision on such a judgment.” Estate of

Cole v. Fromm, 94 F.3d 254, 261–62 (7th Cir. 1996). Plaintiff has failed to

allege facts that show Defendants were deliberately indifferent in this case.

Rather, Plaintiff merely disagrees with the course of treatment they

prescribed. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (“Disagreement

between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient,

by itself, to establish an Eighth Amendment violation.”). Therefore, Plaintiff

fails to state an Eighth Amendment claim upon which relief can be granted.

       3.3    Americans with Disabilities Act & Rehabilitation Act

       Title II of the Americans with Disabilities Act “prohibits a ‘public

entity’ from discriminating against a ‘qualified individual with a disability’

on account of that disability,” and it applies to state prisons. Pa. Dep’t of

Corr. v. Yeskey, 524 U.S. 206, 206 (1998) (quoting 42 U.S.C. § 12132). To

establish an ADA claim, “the plaintiff must prove that he is a ‘qualified

individual with a disability,’ that he was denied ‘the benefits of the services,

programs, or activities of a public entity’ or otherwise subjected to

discrimination by such an entity, and that the denial or discrimination was

‘by reason of’ his disability.” Love v. Westville Corr. Ctr., 103 F.3d 558, 560

(7th Cir. 1996) (quoting 42 U.S.C. § 12132).


                          Page 11 of 15
Case 2:20-cv-00599-JPS Filed 03/31/21 Page 11 of 15 Document 16
       The analysis under the Rehabilitation Act, 29, U.S.C. § 794, is

essentially the same, except that the RA includes an additional element,

requiring that the entity denying access receive federal funds. See Jaros v. Ill.

Dep’t of Corr., 684 F.3d 667, 671–72 (7th Cir. 2012); Wagoner v. Lemmon, 778

F.3d 586, 592 (7th Cir. 2015) (ADA and RA standards are “functionally

identical”). To state a claim under the RA, a plaintiff must allege that “(1) he

is a qualified person (2) with a disability and (3) the Department of

Corrections (“DOC”) denied him access to a program or activity because of

his disability.” Jaros, 684 F.3d at 671–72 (citations omitted).

       Plaintiff’s ADA and/or RA claim must be dismissed for the following

reasons. First, because Defendants are all individual employees of the

Wisconsin Department of Corrections, they are not subject to suit under the

ADA or RA. Neither Title II of the ADA nor Section 504 of the RA permit

individual capacity suits. Jaros, 684 F.3d at 670 (“[E]mployees of the

Department of Corrections are not amenable to suit under the

Rehabilitation Act or the ADA.”); Barnes v. Young, 565 F. App’x 272, 273 (4th

Cir. 2014) (“Title II of the ADA does not provide for individual capacity

suits against state officials.”) (internal quotation marks and citations

omitted); Badillo v. Thorpe, 158 F.App’x 208, 211 (11th Cir. 2005) (“[T]here is

no individual capacity liability under Title II of the ADA or RA.”); Garcia v.

S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001) (“Neither

Title II of the ADA nor § 504 of the Rehabilitation Act provides for

individual capacity suits against state officials.”).

       Second, Plaintiff fails to state an ADA and/or RA claim because he

was not denied “the benefits of the services, programs, or activities of a

public entity” and the DOC did not “den[y] him access to a program or

activity because of his disability.” Plaintiff is claiming that he was denied


                          Page 12 of 15
Case 2:20-cv-00599-JPS Filed 03/31/21 Page 12 of 15 Document 16
the benefit of obtaining hip surgery. But the decision to schedule Plaintiff’s

hip surgery was at the discretion of the medical professionals involved.

“The ADA does not create a remedy for medical malpractice.” Bryant v.

Madigan, 84 F.3d 246, 249 (7th Cir. 1996); Resel v. Fox, 26 F. App’x 572, 577

(7th Cir. 2001) (“A claim for inadequate medical treatment is improper

under the ADA.”); Ruffin v. Rockford Mem'l Hosp., 181 F. App’x 582, 585 (7th

Cir. 2006) (plaintiff “cannot challenge a medical treatment decision under

the ADA”) (citations omitted); Burger v. Bloomberg, 418 F.3d 882, 883 (8th

Cir. 2005) (“[A] lawsuit under the Rehab Act or the Americans with

Disabilities Act (ADA) cannot be based on medical treatment decisions.”).

There is no other benefit that Plaintiff has alleged he was denied. Thus,

because Plaintiff was not denied a benefit under the ADA or RA, he has

failed to state a claim for a violation of either.

4.     MISCELLANEOUS MOTIONS

       Plaintiff filed a motion for leave to proceed without prepaying the

filing fee, (Docket #2), but later paid the full filing fee. Thus, that motion

will be denied as moot. Additionally, Plaintiff’s motion for an order

directing Defendants to reply, (Docket #9), and motion for default

judgment, (Docket #11), must be denied. As the Court had not yet screened

Plaintiff’s complaint, Defendants did not have any obligation to respond

and default judgment would be improper. Finally, Plaintiff’s motion to

withdraw magistrate judge consent, (Docket #13), will be denied as moot.

Defendants have yet to be served in this case, and therefore, this case

remains before the assigned district judge.

5.     CONCLUSION

       In sum, Plaintiff has failed to state a claim for deliberate indifference

in violation of the Eighth Amendment. Further, Plaintiff has failed to state


                           Page 13 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 13 of 15 Document 16
an ADA or RA claim. Thus, Plaintiff’s case will be dismissed with prejudice

for failure to state a claim.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby DENIED as

moot;

        IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice under 28 U.S.C. §1915A(b)(1) because the

complaint fails to state a claim;

        IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

        IT IS FURTHER ORDERED that Plaintiff’s motion directing

Defendants to reply (Docket #9) be and the same is hereby DENIED;

        IT IS FURTHER ORDERED that Plaintiff’s motion for default

judgment (Docket #11) be and the same is hereby DENIED; and

        IT IS FURTHER ORDERED that Plaintiff’s motion to withdraw

magistrate judge consent (Docket #13) be and the same is hereby DENIED

as moot.

        This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

        Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for


                           Page 14 of 15
 Case 2:20-cv-00599-JPS Filed 03/31/21 Page 14 of 15 Document 16
relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 31st day of March, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 15 of 15
Case 2:20-cv-00599-JPS Filed 03/31/21 Page 15 of 15 Document 16
